Citation Nr: 0109880	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  99-09 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
deviated nasal septum, claimed a residual of a broken nose.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


REMAND

The veteran had active air service from February 1942 to 
October 1945.  
The veteran was scheduled to appear at a video hearing at the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland on March 6, 2001.  However, in early February 2001, 
he specified his desire to decline such hearing, indicating 
his preference to await an "in person" hearing conducted 
during a future visit by a traveling member of the Board of 
Veterans' Appeals (the Board).

To ensure full compliance with due process requirements, the 
case is remanded for the following development:

In accordance with appropriate 
procedures, the RO should schedule the 
veteran for a personal hearing before a 
traveling member of the Board.  Notice 
thereof should be furnished the veteran 
no less than 30 days prior to the date of 
the scheduled hearing.  38 C.F.R. § 19.76 
(2000).  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J.F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


